UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
RUBEN MARQUEZ DE LA CRUZ, et al.,                              :

                          Plaintiffs,                        :     ORDER

        -v.-                                                 :
                                                                   20 Civ. 5437 (GWG)
ESTRELLITA POBLANA, Inc., et al.,                            :

                           Defendants.                         :
---------------------------------------------------------------X
GABRIEL W. GORENSTEIN, UNITED STATES MAGISTRATE JUDGE

        This case contains one or more claims arising under the Fair Labor Standards Act. In
light of the requirements of Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199 (2d Cir.
2015), the parties must file a joint letter or motion that addresses whether the settlement is fair
and reasonable.

         Any such letter or motion shall be filed by August 6, 2021, and must address the claims
and defenses; the defendants’ potential monetary exposure and the bases for any such
calculations; the strengths and weaknesses of the plaintiffs’ case and the defendants’ defenses,
any other factors that justify the discrepancy between the potential value of plaintiffs' claims and
the settlement amount; the litigation and negotiation process; and any other issues that might be
pertinent to the question of whether the settlement is reasonable (for example, the collectability
of any judgment if the case went to trial).

        The joint letter or motion must also disclose the attorney fee arrangement, attach a copy
of the retainer agreement, and provide information as to actual attorney’s fees expended.
Finally, a copy of the settlement agreement itself must accompany the joint letter or motion.

        SO ORDERED.

Dated: July 8, 2021
       New York, New York

                                                             ______________________________
                                                             GABRIEL W. GORENSTEIN
                                                             United States Magistrate Judge
